IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES SIMMERS, §
§ No. 150, 2015
Defendant Below, (5
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware in and
- § for New Castle County
STATE OF DELAWARE, §
§ ID. No. 1403009301
Plaintiff Below, §
Appellee. §

Submitted: October 21, 2015
Decided: October 22, 2015

Before STRINE, Chief Justice, VALIHURA and VAUGHN, Justices.
O R D E R
This 22"" day of October 2015, the Court having considered this matter after
oral argument and on the briefs ﬁled by the parties has determined that the ﬁnal
judgment of the Superior Court should be afﬁrmed on the basis of and for the reasons
assigned by the Superior Court in its opinion dated February 18, 2015.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY THE COURT: